Citation Nr: 1013195	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-31 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1945 to December 
1946 and from August 1950 to August 1952.  The Veteran's 
awards include a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's PTSD is manifested by moderate symptoms 
including social impairment, depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment. 


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for the 
Veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14. 4.40, 4.45, 4.59, 4.149, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran was sent a compliant notice letter in March 
2008.

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA assisted the Veteran in obtaining 
VA treatment records and the Veteran was afforded VA 
Compensation and Pension (C&P) examinations for PTSD in 
December 2006, May 2008, and November 2009.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



II.  Higher Rating

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant, 38 C.F.R. § 4.3; 
where there is a question as to which of two evaluations 
apply, assigning the higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Staged ratings are, however, appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran was granted service connection for PTSD in a 
February 2007 RO decision, based on a review of the evidence 
that the Veteran had been diagnosed with PTSD and that his 
military decorations included the Purple Heart and Combat 
Infantryman Badge (thus verifying his combat stressors).  A 
10 percent rating was assigned pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, which provides for rating of 
mental disorders.  In March 2008 the Veteran filed a claim 
for an increased evaluation for his PTSD. 

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130, provides the 
following ratings for psychiatric disabilities.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, are given a 10 percent rating. 

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Turning to the relevant evidence of record, in September 
2007 the Veteran was seen at a VA mental health clinic.  He 
reported doing very well and noticing improvement in sleep 
with medication, though he still woke up several times a 
night.  He got along well with his family was generally very 
happy.  The Veteran was in no apparent distress, was causal 
and neat, cooperative, talkative, and friendly.  The 
Veteran's mood and affect were congruent and appropriate 
with full range.  He had good attention and concentration 
and was oriented.  The Veteran's immediate recall, recent, 
and remote memory were relatively intact.  He had good 
judgment and insight.  The Veteran had no PTSD symptoms to 
report and depression was not present during the interview.  
The Veteran was given a GAF of 50.

The Veteran reported increased depression in April 2008.  He 
was not sleeping well due to restless legs and hip pain.  He 
stated that a good friend died recently.  He had not been 
bothered by combat memories.  The Veteran appeared to be in 
a mild or moderate level of distress.  His attention was 
good and he was oriented.  His memory appeared somewhat 
impaired but was sufficient for therapy.  The examiner 
reported that the Veteran's depression was notably increased 
from the previous session but that he had no other obvious 
PTSD symptoms to report.  He was given a GAF of 45.

The Veteran was afforded a second C&P examination in May 
2008.  The Veteran reported that his symptoms were well 
controlled most of the time with medications and individual 
therapy.  The Veteran reported having a good relationship 
with his family, many friends, and good social functioning.  
He indicated that he helps around the house and volunteers 
at his church.

Upon examination the Veteran was appropriately dressed, had 
unremarkable psychomotor activity and speech, was 
cooperative and attentive, and bland affect.  His mood was 
dysphoric.  The Veteran was oriented and his thought process 
and content were unremarkable.  He had no delusions, normal 
judgment, average intelligence, and good insight.  The 
Veteran reported having obsessive and ritualistic behavior.  
He did not have inappropriate behavior, panic attacks, 
homicidal or suicidal thoughts, episodes of violence, or 
problems with activities of daily living.  He had good 
impulse control.  His recent memory was mildly impaired.

The Veteran had persistent re-experiencing of traumatic 
events through recurrent and intrusive distressing 
recollection of the event including images, thoughts, 
perceptions, and recurrent distressing dreams of the event.  
He used avoidance methods including efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma, and efforts to avoid activities, places, or people 
that aroused recollections of the trauma.  He indicated he 
had difficulty falling and staying asleep.  The Veteran was 
adjusted with his treatment but his mood was depressed at 
times with anxious affect, especially with present military 
conflict.  The Veterans symptoms included anxiety, depressed 
mood, intrusive thoughts, and interrupted sleep.  

The Veteran was given a GAF of 65.  His condition appeared 
unchanged in severity and frequency and appeared well 
controlled with present treatment other than occasional 
increases in his depressed mood due to both external as well 
as medical problems.  The Veteran had a good prognosis and 
appeared that his present treatment had stabilized his 
symptoms with good functioning most of the time.  There were 
no symptoms or signs of total occupational or social 
impairment.  PTSD symptoms did not result in deficiencies in 
judgment, thinking, family relations, work, mood, or school.  
There was reduced reliability and productivity due to PTSD 
symptoms including episodes of stress which initiate PTSD 
symptoms as well as depressive episodes.

The Veteran reported improved control of his PTSD symptoms 
with medication at a VA appointment in July 2008.  However, 
the Veteran's mood reflected increased anxiety and 
depression, and the Veteran reported that his mood was worse 
when he had sleep problems.  The Veteran was in a mild to 
moderate level of distress.  He was cooperative and 
friendly.  The Veteran's mood and affect was congruent, 
appropriate, anxious, and dysphoric.  He was oriented and 
had good attention and concentration.  The Veteran's memory 
was within normal limits.  He had logical thought processes.

In November 2008 the Veteran had a VA appointment.  He 
indicated he was doing fairly well emotionally and noted 
only some trouble with anxiety and depression when he had 
trouble sleeping.  The Veteran indicated he had a great 
support network including family, friends, and fellow-church 
members.  

A December 2008 psychiatry note indicated that the Veteran 
had short term memory problems, depressed mood, high 
anxiety, suspiciousness, chronic insomnia, flashbacks, 
nightmares, social isolation, and general dysfunction.  

The Veteran was afforded another C&P examination in November 
2009.  The Veteran reported socializing with his family and 
going to church on Sunday.  He appeared clean, neatly 
groomed, appropriately and casually dressed.  He had 
appropriate affect, good mood, and was oriented.  His 
thought process and content were unremarkable.  He had good 
judgment and insight, average intelligence, no delusions, 
and no hallucinations.  He reported sleep impairment.  The 
Veteran did not have inappropriate behavior, obsessive 
behavior, panic attacks, homicidal or suicidal thoughts, or 
episodes of violence.  He had good impulse control.  His 
symptoms imposed slight problems completing household chores 
and recreational activity, and moderate problems engaging in 
sports, exercise, and driving.  The Veteran's immediate 
memory was mildly impaired.

The Veteran reported recurrent distressing dreams re-
experiencing traumatic events.  He had persistent avoidance 
of stimuli associated with trauma including efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma, efforts to avoid activities, places, or people that 
arouse recollections of the trauma, feeling detached, and 
feeling estranged from others.  The Veteran reported 
symptoms of increased arousal including difficulty falling 
or staying asleep, irritability, and outbursts of anger.  
The Veteran was given a GAF of 60.  He did not have symptoms 
of total occupational or social impairment.  PTSD symptoms 
did not result in deficiencies in judgment, thinking, family 
relations, work, mood, or school.  The Veteran did not have 
occasional decreases in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
PTSD signs or symptoms.  The Veteran did demonstrate PTSD 
symptoms that were transient and mild and decreased work 
efficiency and ability to perform occupational tasks during 
periods of significant stress.

In light of the evidence, the Board finds that the Veteran 
is entitled to a higher rating of 30 percent, and no more, 
for his service connected PTSD.  While the Veteran seems to 
have many well-functioning relationships with family and 
church members and at times has mild and transient symptoms, 
his GAF scores tend to indicate a moderate impairment paired 
with symptoms of mildly impaired memory, depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, and 
reports of social impairment.  

Both VA examiners (who provided the C&P examinations) noted 
that the Veteran had mild or transient symptoms that 
decreased his work efficiency and ability to perform tasks 
during periods of significant stress.  Additionally, the 
Veteran is involved with his church and has good family 
relationships.  While this seems to align the Veteran with 
his current 10 percent rating, the Veteran's GAF scores on 
average show moderate symptoms.  Additionally, the Veteran 
has been noted to have memory impairment, depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment in 
addition to social impairment and isolation.  

Where there is a question as to which of two evaluations 
apply, the Board will assign the higher of the two ratings 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7.  
Here, the Veteran manifests symptoms from both the 10 
percent and 30 percent criteria.  The Board finds that the 
Veteran should be afforded the 30 percent rating.  While the 
Veteran reported some symptoms are transient in nature or 
more present during periods of stress, such as anxiety and 
depression which he experiences with higher severity during 
more restless periods, many symptoms are permanent in nature 
and simply fluctuate in severity, such as sleep disturbance, 
and the Veteran's GAF scores represent consistent difficulty 
functioning at a level which exceeds that considered by a 10 
percent rating.  The Board has considered tagged ratings as 
explained above, but finds that the Veteran is entitled to a 
higher rating of 30 percent since the date the claim was 
filed, March 13, 2008.

As a final note, the Board finds that a 50 percent 
evaluation is clearly not warranted in this case.  The 
Veteran's PTSD does not cause the Veteran occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech, among other things; 
and, generally, the evidence does not suggest difficulty in 
establishing and maintaining effective work and social 
relationships.


ORDER

Entitlement to a disability evaluation of 30 percent for the 
Veteran's PTSD is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


